Title: To Alexander Hamilton from Tench Coxe, 19 October 1792
From: Coxe, Tench
To: Hamilton, Alexander



Sir,
Treasury DepartmentRevenue Office, October 19th 1792.

In pursuance of your desire I have the honor to make to you the following Report of the present Situation of the Revenue on Spirits distilled in the United States in Regard to the acquiescence in and opposition to the laws relative thereto.
In the district of New-Hampshire,
No appearance of opposition has occured: but since the promulgation of the Act of the  May last a sense of the benefits resulting to the distillers from its provisions has been communicated from thence.
In the district of Massachusetts,
also there is no appearance of opposition, and altho’ the distillers have from the beginning manufactured more than those of all the other districts wherein the law has been executed, the revenue in the last returned quarter was considerably more than in any of the preceeding. When the defalcation of Molasses, the difficulty of procuring it, and the high price of that raw material are considered, this increase will evince a judicious estimation of the advantages to the Manufacturers resulting from the whole of the laws relative to foreign and domestic Spirits, a satisfaction under the same and an increased confidence in the present establishment of the distilling branch of Business; while it countenances a presumption that the revenue sustains no material injury from Evasion, in that quarter.
In the district of Rhode Island and Providence
there is ground for observations similar to those, which have been made in regard to Massachusetts. It appears that the distilling business in proportion to population is nearly twice as great in this District as in any other, and that the process is so well understood as to warrant an expectation, that the proof and flavor of its grain and molasses Spirits will be rendered in a short time, so like those of foreign Spirits, as to defy discrimination by a great majority of the Consumers. This desireable effect appears to have been commenced thus early in consequence of the difference in favor of the domestic manufacture, created by the laws relative to distilled Spirits.
In the district of Connecticut
this revenue appears to have some degree [of] actual popularity, which indeed seems to be the Case throughout the Eastern States. It is manifest there is no uneasiness concerning it, nor any disposition to embarrass or oppose it.
In the district of Vermont
No unfavorable symptoms have appeared.
In the district of New-York
No discontents exist upon the subject.
In the district of New-Jersey,
the business of distillation from domestic materials is increasing. A few inconsiderable distillers have talked of impeding the execution of the law, but it does not appear that any attempts of that Nature were seriously meditated or have been made. Some complaints have been communicated informally from a respectable quarter in that district, representing the hardship of executing a Revenue law in the greater part of the Union, which is not enforced in all, and suggesting that it might occasion impediments in New Jersey, which are not in the intentions of the people of that district at this time. These remarks were produced by the Deportment of the distillers in the Western survey of Pennsylvaa.
In the district of Pennsylvania
this revenue is variously treated. No opposition has been made in the City and Liberties of Philadelphia. Objections and Prejudices existed there both on the score of business and government. Among the distillers these have so far given way to reflexion that there is no probability of opposition. Indeed I have no doubt that a repeal of all the laws relative to foreign and domestic Spirits would give great dissatisfaction to them. In the Vicinity of German Town which lies in the County of Philadelphia some efforts have been made against the tax. So far as respects actions, these have been confined to a few guarded & covert ones. Declamation and declamatory writing has been freely used, but it is not understood that the Collector for the division comprehending the County of Philadelphia has met any opposition. In the western part of the County of Chester a voilent attempt was made upon the Collector after the destruction of the Collectors sign at German-Town and some of the disorders in the western Survey, which was probably excited by those examples. But from the firmness of the Officer, the decided conduct and good management of one of the Judges of the state common pleas, some of the persons were taken and thro’ the judicious exertions of the Attorney general of the State and of the assistant council retained by the Collector they were duly convicted, and from the Circumstances which occured before and during the trial and appearances since there is no present reason to expect any fresh Difficulty in that Quarter. In the county of Northampton which lies up the Delaware, there are at this Moment some delays and impediments not apparently of a very serious complexion, and which have been owing principally to an aversion to pay a tax which the distillers see is successfully refused in other Quarters. This has been and is the state of the Revenue business on the Eastern side of the Susquehanna, which part of the district contains about three fifths of its whole population. To this may be added the County of York the lowest on the western side of that River and the most populous in the State, and the County of Franklin next westward of it which distill largely and in which no difficulties have been stated to exist. These comprehend above two thirds of the Population of Pennsylvania. In Cumberland the Collector when abroad on duty was compelled to give up the Minutes of his Business by some of the distillers. The supreme Court of the State being then in Session at Carlisle, the Judges took up the matter with decision on the application of the Collector, and the offenders were apprehended and held to bail to abide the legal issue, which there is no reason to believe, will be inconsistent with justice and the laws. There has recently appeared a disposition in a vicinity a little North of Cumberland to avoid the payment of the duty. A particular distiller had taken pains to induce his Neighbours to refuse to pay the Monies, which were soon to become due from them. He was successful but they have since given way and paid the duty. The Instigator continues refractory and legal measures have been instituted. This situation is remote wherefore it is possible the example of the Western Survey may occasion him to receive encouragement and Support from a Vicinity composed in a great degree of the same description of persons. The residue of the District on this side of the Allegany mountain has not shewn any disposition to oppose the law. As the situation of the Revenue in Pennsylvania requires its temper to be accurately stated, it is proper to observe that the above mentioned Dispositions to oppose, which are all that have appeared on this side the Allegany Mountain, relate to a tract of Country comprizing about six sevenths of the population of the State, the Seat of its foreign trade, its principal scenes of manufactures and a very large proportion probably nineteen twentieths of its property. It is however to be observed further that prejudices against this kind of tax exist in the minds of many in different parts of the state, who, being too much influenced by the Name do not advert to the difference between our excise laws and those of Great Britain & Ireland, and who erroneously suppose that the exceptionable parts of those foreign Systems, which have been carefully avoided by Congress have been actually adopted. These Prejudices however are abating.
In the four Western Counties of Pennsylvania the prejudices and opposition are such as almost entirely to defeat the execution of the revenue laws, to render the situation of the complying distillers universally uncomfortable and almost every where dangerous, and to hazard the peace and safety of the persons and property of the Officers of Inspection, and of the civil officers, witnesses and others who may be required to perform legal services or to obey the summons of the judicial-courts.
In the district of Delaware.
some disposition to oppose appeared in one County, but the Resolution of the persons being put to the trial by the firmness of the Collector, the due execution of the law ensued. It is remarked by the Supervisor, that the people of that Vicinity had not paid their State Taxes for a series of years.
In the district of Maryland,
some unfavorable dispositions, rather of discontentment than opposition appeared in the two lowest Counties on the Eastern Shore on the promulgation of the first law. But those were evident misconceptions on the subject, which have been removed, and this being followed by the improvements of the system in the last act the Supervisor is of opinion that, there is no ground of apprehension on that side of Chessapeak. There was for a long time no appearance of discontent on the Western Shore of Maryland but some murmers at the non-execution of the laws in the Western Survey of Pennsylvania and slight symptoms of discontentment, excited by the irregularities in that Survey, have appeared, tho not recently. The revenue seems to have a degree of popularity among the principal planters.
In the district of Virginia
exclusive of Kentucke, the law may be considered as completely in operation so far as it is capable of execution, except in the four North West Counties, where however there has been no opposition. The obstruction has been merely the difficulty of procuring Collectors for the original compensations. These being meliorated, by the last Acts of the President on that subject, the Inspector of the North West Survey is now engaged in the appointment of Collectors. There were some early appearances of dispositions to obstruct the first law in the lower parts of Virginia, but they have been completely checked by the exertions of the Supervisor. More serious dispositions of the same kind appeared in the County of Augusta, but this was eradicated by the voluntary proceedings of the grand Jury of a State Court held at Stanton, which presented certain persons who had associated against the law. The associaters to avoid the legal Consequences, signed a declaration of error and recantation.
In the district of Kentucke,
there was for some time considerable discontentment, and some opposition. The law is but partially in operation there, tho’ it is now in much better train than it has been in that district. There does not appear any reason to doubt, that Kentucke may acquiesce, without any very unpleasant Circumstances in the execution of the law, if external circumstances have not too strong an effect upon the Inhabitants. They complain of the inconvenience to them from the non execution of the law in the Country above them on the Western Waters.

In the district of North Carolina,
On the Sea-borde no opposition has been made but it is lately represented by the Supervisor, that he is apprehensive the law is laxly executed in a great part of the Country towards the Coast. In the fourth Survey (around Halifax) the first law was not carried into execution for want of Collectors, and from pretty strong discontents. But that Survey has assumed a different appearance since the favorable provisions of the second law were promulgated, and the Presidents Act of the 4th of August was communicated to the Inspector. In the 5th. or Western Survey of North Carolina menaces of the property of the Officers and strong dispositions to Violence have appeared. The irregularities in that Survey are not particularly stated by the Inspector who resigned nor yet by the Supervisor, but it is generally mentioned by the former that he has been unable to execute the laws, and by the latter that the discontents and dispositions to opposition which existed before, had suddenly become very voilent. I consider that Survey as the most opposed of any in the United States except No. 4 in Pennsylvania. The Supervisor who appears to have great firmness & considerable weight and popularity does not seem to have any despondency in regard to the final establishment of the law.
In the district of South-Carolina
the appearances of opposition had subsided and it was understood that some respectable disapprovers of the tax, had recommended an acquiescence in it. But latterly obstructions to the execution of the law have again occured, which have been carried so far as menaces so violent and serious as to occasion the Collector to refrain from the execution of his Duty. This was in the quarter adjacent to the Western Survey of North Carolina, and the Supervisor of South Carolina ascribes these new obstructions to the influence of the Western Survey of the Northern District. The opposition in the Western part of South Carolina is very similar to that in North Carolina, as might be expected where similarity of Character exists among people not separated by any substantial Boundaries.
In the district of Georgia,
the Supervisor represents that the alterations made by the Act of May last, seem to afford general satisfaction to the Community and particularly to the distillers, and that nearly the whole duty of the first year, which however is small, had been collected without legal compulsion.
It may be useful to state, Sir, that there has been a great increase of distilleries from domestic materials and of course that the very great difference in favor of domestic Spirits, co-operating with the defalcation and dearness of melasses, has rendered the excise-system really beneficial to the landed interest, of which there is a growing sense among the substantial farmers and planters. It is also true that the greater part of the Town distillers and of the principal distillers in most of the well populated Conties, consider the system as favorable to their Business. Refinements in regard to the danger of what they denominate insensible taxes, prejudices against the Name of excise derived from foreign laws of that kind of a very different nature and really dangerous at least as examples, erroneous opinions that excises are of a more growing nature than other taxes, the want of perception that the Consumer and not the Distiller finally bears the tax, and the objections which every part of Mankind have to taxes of which they are the payers, the aversion of some to this and of others to all government, and the influence of the example, the reproaches & the menaces of the violent few even where the many are really well disposed, are in my opinion the principal, and almost all the Causes of the degree and discontentment and opposition which prevails.

I have the honor to be with the most respectful Attatchment,   Sir,   your most Obedient Servant
Tench Coxe,Commisr. of the Revenue.
The honble.
The Secretary of the Treasury.
